                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

GREG STEVENS                                              CIVIL ACTION NO. 19-0822

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

WARDEN CHAD LEE                                           MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT


       The Report and Recommendation of the Magistrate Judge [Doc. No. 17] having been

considered, together with the written objections thereto filed with this Court, and, after a de novo

review of the record, finding that the Magistrate Judge’s Report and Recommendation is correct

and that judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Greg Stevens’ claims

are DISMISSED as frivolous and for failing to state claims on which relief may be granted.

       IT IS FURTHER ORDERED that Plaintiff’s motion for appointed counsel and request

to “order someone to get [his] phone records,” [doc. # 8, p. 2], are DISMISSED AS MOOT.

       MONROE, LOUISIANA, this 3rd day of October, 2019.




                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
